WARD, Circuit Judge
(dissenting). The notice under the New York Employers’ Liability Act (Consol. Laws, c. 31, §§ 200-204) in this case was fatally defective in not charging any negligence against the defendant (Rodzborski v. American Sugar Refining Co., 210 N. Y. 262, 104 N. E. 616), so that the plaintiff was left to his common-law rights. The defendant’s firm was acting as stevedores in unloading the vessel and the plaintiff was employed by them in this work. The common law imposed upon them the duty of exercising ordinary and reasonable care to furnish the plaintiff a safe place in which to do the work. The hatch and also the hatch cqver which fell, resulting in injuries to the plaintiff, were in their custody and control for the purpose of the work they were doing. There was evidence that the place was unsafe and the employers were under the duty of exercising some care by inspection or otherwise in respect to it. Baltimore & P. R. Co. v. Mackey, 157 U. S. 72, 15 Sup. Ct. 491, 39 L. Ed. 624.
I think it was for the jury to say whether the defendant had exercised ordinary and reasonable care, and that therefore the judgment should be reversed.